Title: From George Washington to Charles McKiernan, 10 December 1785
From: Washington, George
To: McKiernan, Charles



Sir,
Mount Vernon 10th Decr 1785

I have been favoured with your letters of the 30th of Octr and 8th of November, I thank you for your care of the packets which were entrusted to you by Sir Edward Newenham. The last sent was for Captain Bibby, altho’ the outer cover was addressed to me. I now forward it to that Gentlemen.
If business or inclination should bring you to this state, I shall have pleasure in seeing you at this place. I am Sir &c.

Go: Washington

